DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-39 were originally filed December 9, 2019.
	The amendment received February 27, 2020 canceled claims 3, 5-7, 10, 14, 15, 19, 20, 22, 26, 28-31, and 34-39 and amended claims 4, 11, 12, 16-18, 21, 23, and 27.
	The amendment received June 8, 2021 canceled claims 1, 2, 4, 8, 9, 11-13, 16-18, 21, 23-25, 27, and 33 and added new claims 40-58.
	Claims 40-58 are currently pending.
	Claims 40-45 are currently under consideration.
Election/Restrictions
Applicant’s election of Group I (previous claims 1, 2, 4, 8, 9, 11-13, 21, 23-25, and 27; now claims 40-47) in the reply filed on November 3, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 48-58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 3, 2020.

a dimer of SEQ ID NO: 1, a dimer of SEQ ID NO: 26, Cy5, IRDye800, SEQ ID NO: 18, and SEQ ID NO: 27 in the reply filed on June 8, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 46 and 47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 8, 2021.
Priority
	The present application is a CIP of 15/505,846 filed February 22, 2017 (now U.S. Patent 10,500,290) which is a 371 (National Stage) of PCT/US15/46314 filed August 21, 2015 which claims the benefit of 62/040,590 filed August 22, 2014.

	Please note: U.S. Patent Application 15/505,846 does not disclosed, at least, present SEQ ID NOs: 26 or 27. Thus, the present claims have a priority date of December 9, 2019 (i.e. the filing date of the present application).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 13, 2020 is being considered by the examiner.



Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

	Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.

	Specific deficiencies and the required response to this Office Action are as follows:
	Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
	See paragraphs 49, 110, and 163.

	Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

	Specific deficiency - Sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.
	See Figures 20A and 20B.

	Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
Claim Objections
Claim 40 is objected to because of the following informalities:  “a peptide (SEQ ID NO: 26)” should read “a peptide KSPNPRF (SEQ ID NO: 26)” to correspond to how SEQ ID NO: 1 is referred to in the claim.  Appropriate correction is required.

Claim 45 is objected to because of the following informalities: the preamble of “The reagent of claim 40” should read “The composition of claim 40”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 40 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. WO 2017/096076 published June 8, 2017.
For present claim 40, Wang et al. teach a panel (i.e. composition, more than one) of peptides including SEQ ID NO: 19 QRHKPRE (i.e. 100% identity and the same length as present SEQ ID NO: 1) and SEQ ID NO: 59 KSPNPRF (i.e. 100% identity and the same length as present SEQ ID NO: 26), Cy5.5, and a GGGSK linker (SEQ ID NO: 72; 100% identity and same length as present SEQ ID NO: 18) (please refer to the entire specification particularly the abstract; paragraphs 4, 9, 10, 13, 15, 26, 31, 46, 47, 49, 51, 66, 68; Example 1).
Therefore, the composition of the present claim is anticipated by the teachings of Wang et al.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40-45 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. WO 2017/096076 published June 8, 2017; Wang et al. WO 2016/029125 published February 25, 2016; Wang et al. WO 2017/096036 published June 8, 2017; and Gao et al., 2017, In vivo near-infrared imaging of ErbB2 expressing breast tumors with dual-axes confocal endomicroscopy using a targeted peptide, Scientific Reports, 7: 14404 (13 pages).
For present claims 40-43, Wang et al. (WO 2017/096076) teach a panel (i.e. composition, more than one) of peptides including SEQ ID NO: 19 QRHKPRE (i.e. 100% identity and the same length as present SEQ ID NO: 1) and SEQ ID NO: 59 KSPNPRF (i.e. 100% identity and the same length as present SEQ ID NO: 26), Cy5.5, and a GGGSK linker (SEQ ID NO: 72; 100% identity and same length as present SEQ ID NO: 18) (please refer to the entire specification particularly the abstract; paragraphs 4, 9, 10, 13, 15, 26, 31, 46, 47, 49, 51, 66, 68; Example 1).
However, Wang et al. (WO 2017/096076) do not teach different fluorescent labels, IRDye800, or dimers of present SEQ ID NO: 1 or SEQ ID NO: 26.
 For present claims 40-43 and 45, Wang et al. (WO 2017/096036) teach SEQ ID NO: 1 KSPNPRF (i.e. 100% identity and the same length as present SEQ ID NO: 26) as multimers including dimers, fluorescent labels including Cy5, Cy5.5, and IRDye800; and linkers including GGGSK (SEQ ID NO: 6 which has 100% identity and the same length as present SEQ ID NO: 18) (please refer to the entire specification particularly the abstract; paragraphs 4, 15, 16, 18, 19, 27, 28, 43-46, 48, 49, 57-59, 62-65, 72-74, 91, 92).
For present claims 40-43 and 45, Wang et al. (WO 2016/029125) teach SEQ ID NO: 1 QRHKPRE (i.e. 100% identity and the same length as present SEQ ID NO: 1) as multimers including dimers, fluorescent labels including Cy5, Cy5.5, and IRDye800; and linkers including GGGSK (SEQ ID NO: 18 which has 100% identity and the same length as present SEQ ID NO: 18) (please refer to the entire specification particularly the abstract; paragraphs 3, 11, 12, 14, 20, 21, 42, 44, 45, 47, 57-60, 62, 63, 70, 71, 86).
However, Wang et al. (WO 2017/096076) do not teach a GGGSC linker of present SEQ ID NO: 27.
For present claims 40-42 and 44, Gao et al. teach KSPNPRF-GGGSC-IRDye800 conjugates wherein KSPNPRF has 100% identity and the same length as present SEQ ID NO: 26 and GGGSC has 100% identity and the same length as present SEQ ID NO: 27 (please refer to the entire reference particularly the abstract; Figure 1A).
The claims would have been obvious because a particular known technique (i.e. utilizing two different fluorescent labels attached to two different peptides to differentiate the peptides; making dimers of present SEQ ID NO: 1 or present SEQ ID NO: 26; utilizing linkers to conjugate peptides to fluorescent labels) was recognized as part of the ordinary capabilities of one skilled in the art. The claims would have been obvious because the substitution of one known element (i.e. Cy5.5, GGGSK linker) for another (i.e. Cy5 or IRDye800, GGGSC linker) would have yielded predictable results (i.e. visualization of the attached peptides, utilizing flexible linkers that do not interfere with binding of the peptides) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 40-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,500,290 in view of Wang et al. WO 2017/096076 published June 8, 2017 and Gao et al., 2017, In vivo near-infrared imaging of ErbB2 expressing breast tumors with dual-axes confocal endomicroscopy using a targeted peptide, Scientific Reports, 7: 14404 (13 pages). 
For present claims 40-43 and 45, U.S. Patent No. 10,500,290 claims compositions comprising QRHKPRE (SEQ ID NO: 1; 100% identity and the same length as present SEQ ID NO: 1) which may be a dimer, Cy5 or IRDye800 fluorescent labels, and GGGSK (SEQ ID NO: 18) linkers which has 100% identity and the same length as present SEQ ID NO: 18.
However, while U.S. Patent No. 10,500,290 claims compositions, composition comprising present SEQ ID NO: 26 are not claimed.
For present claims 40-43, Wang et al. (WO 2017/096076) teach a panel (i.e. composition, more than one) of peptides including SEQ ID NO: 19 QRHKPRE (i.e. 100% identity and the same length as present SEQ ID NO: 1) and SEQ ID NO: 59 KSPNPRF (i.e. 100% identity and the same length as present SEQ ID NO: 26), Cy5.5, and a GGGSK linker (SEQ ID NO: 72; 100% identity and same length as present SEQ ID NO: 18) (please refer to the entire specification particularly the abstract; paragraphs 4, 9, 10, 13, 15, 26, 31, 46, 47, 49, 51, 66, 68; Example 1).
However, while U.S. Patent No. 10,500,290 claims linkers, present SEQ ID NO: 27 is not claimed.
For present claims 40-42 and 44, Gao et al. teach KSPNPRF-GGGSC-IRDye800 conjugates wherein KSPNPRF has 100% identity and the same length as present SEQ ID NO: 26 and GGGSC has 100% identity and the same length as present SEQ ID NO: 27 (please refer to the entire reference particularly the abstract; Figure 1A).
The claims would have been obvious because a particular known technique (i.e. utilizing two different fluorescent labels attached to two different peptides to differentiate the peptides; making compositions comprising more than one peptide) was recognized as part of the ordinary capabilities of one skilled in the art. The claims would have been obvious because the substitution of one known element (i.e. GGGSK linker) for another (i.e. GGGSC linker) would have yielded predictable results (i.e. utilizing flexible linkers that do not interfere with binding of the peptides) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).


Claims 40-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 18-20 of U.S. Patent No. 10,858,396 in view of Wang et al. WO 2017/096076 published June 8, 2017 and Gao et al., 2017, In vivo near-infrared imaging of ErbB2 expressing breast tumors with dual-axes confocal endomicroscopy using a targeted peptide, Scientific Reports, 7: 14404 (13 pages). 
For present claims 40-42 and 45 U.S. Patent No. 10,858,396 claims compositions comprising KSPNPRF (SEQ ID NO: 1 – 100% identity and the same length as present SEQ ID NO: 26) as multimers (i.e. encompassing dimers) and fluorescent labels including Cy5 and IRDye800.
However, while U.S. Patent No. 10,858,396 claims compositions, compositions comprising present SEQ ID NO: 1 are not taught. In addition, linkers of present SEQ ID NO: 18 are not taught.
For present claims 40-43, Wang et al. (WO 2017/096076) teach a panel (i.e. composition, more than one) of peptides including SEQ ID NO: 19 QRHKPRE (i.e. 100% identity and the same length as present SEQ ID NO: 1) and SEQ ID NO: 59 KSPNPRF (i.e. 100% identity and the same length as present SEQ ID NO: 26), Cy5.5, and a GGGSK linker (SEQ ID NO: 72; 100% identity and same length as present SEQ ID NO: 18) (please refer to the entire specification particularly the abstract; paragraphs 4, 9, 10, 13, 15, 26, 31, 46, 47, 49, 51, 66, 68; Example 1).
However, U.S. Patent No. 10,858,396 does not teach linker of present SEQ ID NO: 27.
For present claims 40-42 and 44, Gao et al. teach KSPNPRF-GGGSC-IRDye800 conjugates wherein KSPNPRF has 100% identity and the same length as present SEQ ID NO: 26 and GGGSC has 100% identity and the same length as present SEQ ID NO: 27 (please refer to the entire reference particularly the abstract; Figure 1A).
The claims would have been obvious because a particular known technique (i.e. utilizing two different fluorescent labels attached to two different peptides to differentiate the peptides; making compositions comprising more than one peptide, and utilizing linkers to conjugate peptides to fluorescent labels) was recognized as part of the ordinary capabilities of one skilled in the art. The claims would have been obvious because the substitution of one known element (i.e. GGGSK linker) for another (i.e. GGGSC linker) would have yielded predictable results (i.e. utilizing flexible linkers that do not interfere with binding of the peptides) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 40-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 14 of copending Application No. 15/780,277 in view of Wang et al. WO 2017/096076 published June 8, 2017 and Gao et al., 2017, In vivo near-infrared imaging of ErbB2 expressing breast tumors with dual-axes confocal endomicroscopy using a targeted peptide, Scientific Reports, 7: 14404 (13 pages).
This is a provisional nonstatutory double patenting rejection.
For present claim 40, copending Application No. 15/780,277 claims micelles comprising QRHKPRE (i.e. 100% identity and the same length as present SEQ ID NO: 1) or KSPNPRF (i.e. 100% identity and the same length as present SEQ ID NO: 26).
However, copending Application No. 15/780,277 does not teach a composition comprising both present SEQ ID NO: 1 and SEQ ID NO: 26, linkers including present SEQ ID NO: 18, or fluorescent labels including Cy5 or IRDye800.
For present claims 40-43 and 45, Wang et al. (WO 2017/096076) teach a panel (i.e. composition, more than one) of peptides including SEQ ID NO: 19 QRHKPRE (i.e. 100% identity and the same length as present SEQ ID NO: 1) and SEQ ID NO: 59 KSPNPRF (i.e. 100% identity and the same length as present SEQ ID NO: 26), Cy5.5, and a GGGSK linker (SEQ ID NO: 72; 100% identity and same length as present SEQ ID NO: 18) (please refer to the entire specification particularly the abstract; paragraphs 4, 9, 10, 13, 15, 26, 31, 46, 47, 49, 51, 66, 68; Example 1). Please note, Wang et al. (WO 2017/096076 – see paragraph 31) incorporates by reference 13/329,741 (U.S. Patent Application Publication 2012/0219505 published August 30, 2012) which teaches peptide multimers (i.e. including dimers – see paragraph 27).
However, copending Application No. 15/780,277 does not teach linker of present SEQ ID NO: 27.
For present claims 40-42 and 44, Gao et al. teach KSPNPRF-GGGSC-IRDye800 conjugates wherein KSPNPRF has 100% identity and the same length as present SEQ ID NO: 26 and GGGSC has 100% identity and the same length as present SEQ ID NO: 27 (please refer to the entire reference particularly the abstract; Figure 1A).
The claims would have been obvious because a particular known technique (i.e. utilizing two different fluorescent labels attached to two different peptides to differentiate the peptides; making compositions comprising more than one peptide, and utilizing linkers to conjugate peptides to fluorescent labels) was recognized as part of the ordinary capabilities of one skilled in the art. The claims would have been obvious because the substitution of one known element (i.e. GGGSK linker) for another (i.e. GGGSC linker) would have yielded predictable results (i.e. utilizing flexible linkers that do not interfere with binding of the peptides) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBER D STEELE/Primary Examiner, Art Unit 1658